Citation Nr: 1742066	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected gastrointestinal disability (currently recognized as gastric and duodenal ulcers with Barret's esophagus and hiatal hernia prior to April 29, 2015.

2.  Entitlement to a rating in excess of 20 percent for service-connected gastrointestinal disability from April 29, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1989 to February 1990, from September 1996 to September 2000, and from March 2005 to July 2006.  The record reflects he also had a period of active duty with the National Guard from October 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for the Veteran's gastrointestinal disability (then recognized as Barrett's esophagus (GERD)), and assigned an initial rating of 10 percent effective August 25, 2008.

In September 2014, the Board remanded the Veteran's gastrointestinal disorder claim for further development, to include a new competent medical examination to evaluate the severity thereof, which was accomplished in April 2015, and all other development directed by the Board's September 2014 remand appears to have been substantially accomplished.  The case has now been returned to the Board for additional appellate consideration.  Further, a November 2016 rating decision, in essence, re-characterized the nature of the Veteran's service-connected gastrointestinal disability, and assigned a 20 percent rating effective April 29, 2015.  The Board has construed the appellate issues to reflect this development.

As an additional matter, the Board notes that the September 2014 remand also included the issue of entitlement to service connection for a left shoulder disorder.  However, service connection was established for such a disability by a June 2015 rating decision.  As such, this issue is no longer before the Board. 


FINDINGS OF FACT

1.  Prior to April 29, 2015, the record reflects the Veteran's service-connected gastrointestinal disability more nearly approximated than not the criteria of continuous moderate manifestations.

2.  The record does not reflect during the pendency of this case the Veteran's service-connected gastrointestinal disability was manifested by moderately severe duodenal ulcer, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

3.  The record does not reflect during the pendency of this case the Veteran's service-connected gastrointestinal disability was manifested by persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for service-connected gastrointestinal disability prior to April 29, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected gastrointestinal disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7305-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating because he maintains that his gastrointestinal is more severely disabling than currently evaluated.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected gastrointestinal disability has been evaluated pursuant to the criteria found at Diagnostic Codes 7305 and 7346.

Diagnostic Code 7305 provides ratings for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides that hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Board finds that prior to April 29, 2015, the Veteran's gastrointestinal disability more nearly approximated than not the criteria of continuous moderate manifestations.  For example, a November 2009 VA examination noted he experienced daily epigastric pain, diarrhea, and nausea; as well as vomiting on a weekly basis.  A June 2010 VA examination also noted a history of nausea, vomiting, constipation, indigestion, heartburn, and abdominal pain.  A July 2010 VA examination noted constant epigastric pain and tenderness, worse with eating, and that he limits the kind of and amount of food intake.  Further, medical records reflect ongoing treatment for this condition throughout the pendency of this case.  Therefore, the Board finds that he is entitled to at least a rating of 20 percent for this period pursuant to Diagnostic Code 7305.  38 C.F.R. §§ 4.3, 4.7.

In regard to whether a rating in excess of 20 percent is warranted, the Board finds the record does not reflect during the pendency of this case the Veteran's service-connected gastrointestinal disability was manifested by moderately severe duodenal ulcer, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The Board notes, in part, that the aforementioned VA examinations in November 2009, July 2010, as well as in April 2015 all found the Veteran had no anemia or significant weight loss.  Various treatment records also found there was no anemia, to include in May 2013 and August 2014.  Similarly, various treatment records note mostly stable weight to include in May 2015, June 2015, May 2016, and June 2016.  The Board acknowledges that the April 2015 VA examination noted the Veteran reported he did experience episodes of severe symptoms 4 or more times per year, but he also experienced episodes where the symptoms were not severe.  He reported symptoms of recurrent nausea, abdominal pain at least monthly, and transient vomiting, but this appears to be consistent with the current 20 percent rating for continuous moderate manifestations.  

The Board also acknowledges that the November 2009 VA examination noted the Veteran experienced periods of incapacitation 4 or more times per year, with a duration of 3 days.  However, this does not appear to be to the extent necessary for the next higher rating of 40 percent under Diagnostic Code 7305.  Moreover, subsequent VA examinations in 2010 and 2015 noted there were no periods of incapacitation.  A review of the treatment records do not indicate periods of incapacitation to the extent necessary for a higher rating.

In view of the above, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7305.

The Board further finds the record does not reflect during the pendency of this case the Veteran's service-connected gastrointestinal disability was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A review of the evidence of record, to include the VA examinations and treatment records, do not appear to show recurrent dysphagia, pyrosis, and/or regurgitation.  As noted above, the VA examinations and various treatment records have shown no evidence of anemia.  There were also no findings of substernal or arm or shoulder pain due to the service-connected gastrointestinal disability, and it was found he did not have hematemesis or melena.  Moreover, a thorough review of the record does not otherwise support a finding that the service-connected gastrointestinal disability, in and of itself, has resulted in considerable impairment of health.  In fact, it is noted that the April 2015 VA examiner found that there was no evidence seen that the Veteran's stomach issues would limit his ability to secure or follow a substantially gainful employment.  Thus, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under Diagnostic Code 7346.  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected gastrointestinal disability at any time during the pendency of this case, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Consequently, the preponderance of the evidence is against this claim, and it must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reaching this determination, the Board has taken into consideration that the Veteran has been taking medication throughout the appeal period to ameliorate the severity of his gastrointestinal disability.  As a general rule, ameliorative effects cannot be directly taken into account when considering which disability rating to assign because the applicable Diagnostic Codes do not contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, as stated above, the effect of ulcer therapy is considered as part of the criteria for Diagnostic Code 7305.  Although Diagnostic Code 7346 does not explicitly refer to such treatment, the Veteran has not contended, nor does the record otherwise reflect, that he would satisfy the criteria for a rating in excess of 20 percent but for the use of his medication.


ORDER

An initial rating of 20 percent for service-connected gastrointestinal disability prior to April 29, 2015, is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for service-connected gastrointestinal disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


